Citation Nr: 0102889	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-19 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of status 
post C5-C6 anterior cervical diskectomy fusion with left 
iliac graft.

2.  Entitlement to service connection for residuals of a 
right knee injury.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of lumbar spine injuries.

4.  Entitlement to an increased rating for residuals of 
Galeazzi fracture of the left (major) wrist, currently rated 
as 10 percent disabling.

5.  Entitlement to an increased (compensable) rating for 
residuals of a nondisplaced fracture of the proximal phalanx 
of the right great toe.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to May 
1997.

This appeal arises from February 1998 and September 1999 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The issues of service connection for residuals of a right 
knee injury, an increased rating for residuals of Galeazzi 
fracture of the left (major) wrist and an increased 
(compensable) rating for residuals of a nondisplaced fracture 
of the proximal phalanx of the right great toe will be 
addressed in the REMAND portion of this decision.



FINDINGS OF FACT

1.  The veteran suffered upper back injuries during her 
active duty service.

2.  In February 1998 the RO denied the veteran's claim for 
service connection for a lumbar strain.  The veteran did not 
appeal that determination.

3.  Additional evidence submitted since the RO's February 
1998 decision consists of a September 1997 VA orthopedic 
examination report; private treatment records from October 
1997 through May 1998; VA treatment and hospitalization 
records from March 1999 through May 1999; the veteran's June 
1999, July 1999, September 1999 and December 1999 statements; 
and a transcript of the veteran's October 2000 personal 
hearing.

4.  The evidence received since the February 1998 decision 
does not show a current lumbar disability or a nexus between 
a currently diagnosed lumbar disability and the veteran's 
active duty service.

5.  The evidence received since the February 1998 decision 
does not bear directly and substantially upon the issue under 
consideration, nor is it, by itself or in conjunction with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Residuals of status post C5-C6 anterior cervical 
diskectomy fusion with left iliac graft were caused by the 
veteran's active duty service.  See 38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(d).

2.  The February 1998 rating decision which denied 
entitlement to service connection for a lumbar strain is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.304, 20.1103 (2000).

3.  The evidence received since the February 1998 rating 
decision, denying entitlement to service connection for a 
lumbar strain, is not new and material, and the veteran's 
claim for that benefit is not reopened.  38 U.S.C.A. §§ 1111, 
1131, 1153, 5107, 5108 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.156(a)(b), 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  In addition, certain chronic diseases may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within an applicable 
period after separation from active duty.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Appeals for Veterans Claims 
(Court) has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  The Court has ruled that 
the chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be granted or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that post-service symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

I.  Residuals of status post C5-C6 anterior cervical 
diskectomy fusion with left iliac graft

The veteran's service medical records (SMR's) contain two May 
1995 reports (on the same day) of complaints of left upper 
back pain which radiated to the left neck, and a left hand 
tingling sensation.  The veteran reported no trauma causing 
the pain.  Left scapula tenderness was found, with a trigger 
point causing pain to the left neck.  An impingement syndrome 
was assessed.  A June 1995 report contains the veteran's 
report of left shoulder and low back pain, and her opinion 
that "a lot of it is stress related.  Has new baby [at] home 
in addition to pressures from her job."  The assessment was 
left shoulder pain and impingement syndrome.  A July 1996 
report contains the veteran's report of hurting her neck that 
afternoon on a loading dock, after slipping and "catching" 
herself.  The assessment/diagnosis was cervical strain.  Her 
February 1997 Physical Evaluation Board (PEB) physical 
examination report contains notations that, upon clinical 
evaluation, her neck, upper extremities, and spine had been 
found to be normal.  On her February 1997 Physical Evaluation 
Board medical history report she reported swollen or painful 
joints, painful or "trick" shoulder or elbow, and recurrent 
back pain.  She also reported injuries to her neck and upper 
left shoulder.  The examiner noted on this report that these 
complaints were minor, without major significance.

There are no medical treatment reports of record indicating 
any complaints as to the back or left shoulder from the date 
of the veteran's discharge in May 1997 to March 1999.

A September 1997 VA orthopedic examination report contains 
the examiner's statement that the veteran had no back 
complaints during the examination, and demonstrated no 
evidence of low back disability at the time of the 
examination.  The examiner also noted that the examination 
adequately covered the problems of which the veteran 
complained at the time of the examination.

A March 1999 VA treatment report contains the veteran's 
reports of neck and right (not left) shoulder pain since 
October 1998.  She indicated she began seeking treatment in 
January 1999.  The physician indicated that a physical 
examination was not consistent with a shoulder impingement 
syndrome.  The physician also noted that X-rays of the 
cervical spine were "rather unremarkable."

Another March 1999 VA treatment report contains a finding 
that a cervical spine X-ray showed straightening of the 
normal cervical spine from C-3 to C-7, which was noted to 
represent mild fascial spasm.  Another March 1999 VA 
treatment report contains the veteran's complaints of right 
(rather than left) shoulder pain.  The report notes that no 
obvious right shoulder impingement sign had been found.  The 
report also noted that a neurological examination was 
negative for cervical spine radiculopathy.  The assessment 
was rule out right biceps tendonitis.

A March 1999 EMG (electromyograph) and nerve conduction study 
report contains a diagnosis of neuropathic electromyogram.  
The examiner indicated the results were most consistent with 
right C6 active radiculopathy, but that, because of the 
absence of normality in the cervical paraspinal muscles and 
some of the C6 innervated muscles, brachial plexopathy could 
not be ruled out.

An April 1999 VA treatment report notes the veteran's 
complaints of right (rather than left) shoulder, arm, and 
hand radiculopathy.  Another April 1999 treatment report 
contains an impression of cervical radiculopathy.

A May 1999 VA Operative Report contains a report of pre- and 
postoperative C5-6 herniated nucleus pulposus with C6 
radiculopathy.  The veteran underwent a C5-6 anterior 
cervical diskectomy fusion with left iliac graft.

During her October 2000 Travel Board hearing the veteran 
testified that: she had upper back problems, which were noted 
to be lower than the neck, in 1994 and 1995, prior to her 
March 1996 motor vehicle accident; the pain was in her 
scapular region; she went to a physician in service, who told 
her the problem was due to her pregnancy; she had physical 
therapy for her upper back in Puerto Rico; she was also given 
muscle relaxers; her neck was X-rayed at the Jacksonville, 
Florida, Naval Air Station; another physician told her the 
problem was pulled muscles, and suggested she wear a soft 
cervical collar; she was given Flexeril in June or July of 
1996; she had ultrasound treatment for her upper back; the 
September 1997 VA orthopedic examination did not "really" 
include an examination of her spine; the examiner just told 
her to left her arms and then felt her back, and told her he 
found nothing wrong; she had no treatment immediately after 
service for her upper back except for massages; she was given 
Darvocet; and she had an EMG and an MRI at West Palm Beach VA 
Medical Center.

As noted above, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Accordingly, service connection for residuals of status post 
C5-C6 anterior cervical diskectomy fusion with left iliac 
graft is warranted.

II.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
residuals of lumbar spine injuries

The February 1998 rating decision, denying the veteran's 
request for service connection for a lumbar strain, became 
final when the veteran did not file a notice of disagreement 
within one year of the date she was notified of the 
unfavorable determination.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (1999); Person v. Brown, 
5 Vet. App. 449, 450 (1993).  Pursuant to 38 U.S.C.A. 
§ 7105(c), a final decision by the RO may not thereafter be 
reopened and allowed and a claim based on the same factual 
basis may not be considered.  The exception to this is 
38 U.S.C.A. § 5108, which states that "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, 
the claim cannot be reopened or readjudicated by the VA.  See 
38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  38 C.F.R. 
§§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1999); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc).  In 2000, however, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) was enacted, which amended the prior 38 U.S.C.A. 
§ 5107, which required claims to be well grounded prior to 
adjudication on the merits, to eliminate that requirement.  
The Act is effective July 14, 1999.  In light of this 
amendment, the second step of the Elkins test, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), has been 
eliminated.  Thus, under the new law, the first step, under 
the Elkins test, is to determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a) to reopen the prior claim.  If so, then the second 
step, under the new law, is for VA to ensure that the duty to 
assist under the new law has been fulfilled before proceeding 
to a merits adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

Initially, the Board notes that the veteran has not contended 
in any statement, treatment report, or during her October 
2000 Travel Board hearing, that she has a current lumbar 
disability.  The Board also notes that the RO adjudicated the 
veteran's claim under Colvin v. Derwinski, 1 Vet. App. 171 
(1991), rather than Hodge, supra.  There is, however, no 
evidence of a current disability or nexus of record.  Thus, 
the result would be the same under either Colvin or Hodge.  A 
remand is not required in those situations where doing so 
would result in the imposition of unnecessary burdens on the 
Board without the possibility of any benefits flowing to the 
appellant.  See Winters v. West, 12 Vet. App. 203, 207 (1999) 
(en banc).  Accordingly, the Board finds no prejudice to the 
veteran in adjudicating her claim.  See Barnett v. Brown, 8 
Vet. App. 1 (1995); Curry v. Brown, 7 Vet. App. 59, 66 
(1994); Bernard v. Brown, 4 Vet. App. 384, 393-395 (1993).

In February 1998 the RO denied the veteran's request for 
service connection for a lumbar strain on the basis that no 
medical evidence had been presented showing a current lumbar 
disability or a relationship, or nexus, between the contended 
lumbar condition and the veteran's active duty service.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
February 1998 decision shall be evaluated.  The evidence 
submitted since that time consists of a September 1997 VA 
orthopedic examination report; private treatment records from 
October 1997 through May 1998; VA treatment and 
hospitalization records from March 1999 through May 1999; the 
veteran's June 1999, July 1999, September 1999 and December 
1999 statements; and the veteran's October 2000 Travel Board 
hearing testimony.

During her October 2000 Travel Board hearing the veteran 
testified that she injured her back essentially lifting heavy 
objects in service, prior to her March 1996 motor vehicle 
accident.  The veteran's testimony, however, failed to reveal 
any current complaints as to her low back.  There also has 
been no medical evidence submitted which shows a current 
lumbar disability.  As noted above, service connection may 
only be granted where a current disability has been shown by 
medical evidence.  See Epps, supra; Caluza, supra.  Service 
connection may only be granted for a current disability; when 
a claimed condition is not shown, there may be no service 
connection.  See, e.g., Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West Supp. 2000).  In the absence of proof of a 
present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Accordingly, the Board concludes that the evidence submitted 
subsequent to the February 1998 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  See 38 U.S.C.A. § 5108.  Thus, the 
veteran's claim to reopen must be denied.

The Board notes that it is aware of no evidence which may 
prove to be new and material, but which has not been 
submitted with the application.  See 38 U.S.C.A. § 5103(a); 
Graves v. Brown, 8 Vet. App. 522, 525 (1996).


ORDER

Service connection for residuals of status post C5-C6 
anterior cervical diskectomy fusion with left iliac graft is 
granted.

New and material evidence not having been submitted to reopen 
the claim, entitlement to service connection for residuals of 
lumbar spine injuries is denied.


REMAND

I.  Residuals of a right knee injury

The veteran's SMR's contain a May 1993 treatment report which 
includes her report of slipping and falling 10-12 feet while 
hiking the evening before, striking her right knee.  A 
notation on that report indicates that X-rays of the right 
knee and hip were within normal limits.  The 
assessment/diagnosis was patellar contusion.  A May 1993 X-
ray report of the right knee contains notations that no 
evidence of acute fracture, dislocation, significant osseous 
or articular abnormality were seen.  The impression was no 
evidence of acute injury.  A July 1993 X-ray report of the 
right leg contains notations that no evidence of fracture or 
dislocation, or osseous or soft tissue abnormality were seen.  
The Board notes that nowhere in the veteran's SMR's are there 
any complaints or treatment of right knee problems due to her 
March 1996 motor vehicle accident.  The veteran's February 
1997 PEB physical examination report contains notations that, 
upon clinical evaluation, her lower extremities were found to 
be normal.  On her February 1997 PEB medical history report 
she reported swollen or painful joints, "injured knees," 
and "trauma to both knees."  The examiner noted on this 
report that these complaints were minor, without major 
significance.

During her September 1997 VA orthopedic examination the 
veteran reported falling a distance of 12 feet in 1994 in 
Puerto Rico, landing on her flexed knees and injuring both, 
with "more difficulty on the right than on the left."  She 
also reported her right knee buckles and hurts at times, she 
cannot kneel on her right knee, and it occasionally swelled 
in the area just distal to the patella.  Upon physical 
examination full range of motion of the right knee was found, 
with no synovial thickening or effusion, no instability, no 
ligamentous injury.  The examiner noted that tests referable 
to the menisci were within normal limits.  The examiner noted 
that, if the veteran continued to report right knee buckling 
and problems with the knee, it would be appropriate to 
consider an MRI (magnetic resonance imaging) scan and 
possible surgical intervention, but that, at the present 
time, he did not think this was indicated.

A May 1998 private physician statement contains notations 
that the veteran had been under his care since January 1998.  
He stated "the pain [in the veteran's right knee] began as a 
direct result of a motor vehicle accident which she was 
involved in on 3-14-96 and that this pain had been increasing 
in severity over the past 10 months.  I would urge you to 
please do the appropriate authorization which would be to 
approve an arthroscopy both diagnostic and therapeutic for 
[the veteran] who has been suffering from this internal 
derangement of her right knee since her accident of March 14, 
1996."  There were no treatment or testing records submitted 
with this statement.

During her October 2000 Travel Board hearing the veteran 
testified that: she injured her right knee when it hit the 
dashboard during a March 1996 motor vehicle accident; 
physicians in service told her they thought she had a torn 
meniscus or tendon; no MRI was done on her right knee in 
service, due to the plate in her left arm; she was told 
during her VA examination that she had instability in her 
right knee; she had seen a private physician for her right 
knee; her knee "goes out" frequently; she cannot swim or 
run, due to her knee, and can only ride a bicycle for a short 
time, due to her right knee; was very active prior to her 
right knee injury, and cannot now do what she did previously, 
due to her right knee problems; the right knee swells, and 
she uses ice on it; and she was given a Neoprene brace to 
wear on her right knee in service.

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C.A. § 5103A), provides that, in the case of a claim 
for disability compensation, the assistance provided the 
veteran shall include providing a medical examination or 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  
That section further provides that VA shall treat an 
examination or opinion as being necessary to make a decision 
on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the veteran) contains competent 
evidence the veteran has a current disability or persistent 
or recurrent symptoms of disability, and indicates that the 
disability or symptoms may be associated with the veteran's 
active duty service, but does not contain sufficient medical 
evidence to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2)(A),(B),(C).

In that regard, the Board notes the VA examiner's statement 
that, if the veteran continued to report right knee buckling 
and problems with the knee, it would be appropriate to 
consider an MRI (magnetic resonance imaging) scan and 
possible surgical intervention, but that, at the present 
time, he did not think this was indicated, and her private 
physician's statement that indicates the veteran has a 
current right knee disability, which is related to her active 
duty service.  Accordingly, the Board finds a remand is 
necessary in order to have the veteran's right knee 
reexamined, with X-rays and an MRI, to determine if indeed 
she has a current right knee disability, and to obtain an 
opinion, if necessary, after that development, as to whether 
any right knee disability found is related to her active duty 
service.


II.  Residuals of Galeazzi fracture of the left (major) wrist

The veteran essentially contends that her September 1997 VA 
orthopedic examination was inadequate to rate her left wrist 
disability, in that she has testified she has clicking in her 
left elbow, which was caused by her motor vehicle accident, 
and is a part of her left wrist disability, that she has a 
bone chip in her left elbow, as part of that disability, and 
that the VA examiner did not use a goniometer to measure the 
range of motion of her left wrist, in violation of 38 C.F.R. 
§ 4.46, or a "gripometer" to measure her grip strength.  
The Board notes, however, that a March 1998 arthrogram report 
contains conclusions that the arthrogram was essentially 
negative, and that, specifically, the arthrogram revealed no 
loose body in the left elbow joint.

The Board also notes that the Court has held, in rating 
musculoskeletal disabilities, the Board is required to 
consider assigning a higher rating (in a case where the 
rating has been assigned in accordance with a diagnostic code 
based on limitation of motion) when there is greater 
limitation of motion from pain on use or during flare-ups.  
DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  The 
September 1997 examination report does not reveal that this 
evaluation was accomplished.  There is also no discussion in 
that September 1997 report of whether any other symptom, 
including weakness or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under any applicable diagnostic code.  Accordingly, a 
remand is necessary for that development.  See 38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.14, 4.40, 4.45; DeLuca, supra.

III.  Residuals of a nondisplaced fracture of the proximal 
phalanx of the right great toe

During the veteran's October 2000 Travel Board hearing she 
testified she is being treated for her residuals of a 
nondisplaced fracture of the proximal phalanx of the right 
great toe at the Ft. Pierce clinic.  It does not appear that 
these records have been obtained.  In that regard, it also 
appears that the RO has not obtained all of the actual 
treatment reports from the West Palm Beach VA Medical Center 
(VAMC), but only the computer printouts of appointments and 
some treatment reports.  All actual treatment records must be 
obtained from that facility, and from the Ft. Pierce clinic.  
See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992); 
VAOPGCPREC 12-95.  See also Henderson v. West, 11 Vet. 
App. 111, 112-13 (1998) (per curiam); Blount v. West, 11 Vet. 
App. 32, 33 (1998) (per curiam); Lynch v. Gober, 11 Vet. 
App. 22, 26-27 (1997).

The Board also believes that DeLuca, supra, should be 
considered in regard to whether any other symptom, including 
weakness, pain or incoordination, results in additional 
functional impairment to a degree that would support a higher 
rating under any applicable diagnostic code.  If a higher 
rating is not warranted under any applicable code, the RO 
should consider 38 C.F.R. § 3.321(b)(1).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to fulfill its duty 
to assist, it is the opinion of the Board that further 
development in this case is warranted.  Accordingly, this 
case is REMANDED to the RO for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  In that regard, the RO should contact 
the veteran to determine whether or not 
she has been treated by private health 
care providers since May 1998 for any of 
the issues on appeal.  If so, those 
records should be obtained and associated 
with the claims file.  If any records 
identified are not obtained, the 
procedures noted in item 1, above, should 
be followed.

3.  The RO should also obtain all of the 
reports for the veteran from the West 
Palm Beach VAMC and the Ft. Pierce 
clinic.  The actual treatment reports, 
rather than the computer reports, must be 
obtained.  If no such records are 
obtained, the reasons therefore should be 
adequately noted in the claims file, and 
the procedures noted in item 1, above, 
should be followed.

4.  After completion of the above, and 
even if no records are obtained, the 
veteran should be afforded a VA 
orthopedic examination by a specialist, 
to determine the existence and level of 
disability of any right knee, left wrist, 
and right great toe disorder.  The claims 
file and a complete copy of this REMAND 
must be provided the examiner for review 
prior to the examination, and the 
examination report should note the 
examiner reviewed the file, including the 
veteran's service medical records, her 
private and VA treatment reports, and the 
transcript of her October 2000 hearing.  
All indicated studies necessary to 
diagnose and render the opinions 
requested should be accomplished.

The veteran is advised that failure to 
report for a scheduled VA examination may 
have adverse consequences, including the 
possible denial of her claim.  Connolly 
v. Derwinski, 1 Vet. App. 566 (1991).

As to the veteran's right knee, both X-
rays and an MRI scan should be 
accomplished.  As to the range of motion 
of the right knee, if a goniometer (see 
38 C.F.R. § 4.46) is not used, the 
reasons therefore should be adequately 
stated in the report.  If a right knee 
disability is diagnosed, the examiner is 
requested to render an opinion, after the 
review of the claims file, as to whether 
it is at least as likely as not that the 
diagnosed disability is related to the 
veteran's active duty service.  If the 
answer to that question is in the 
affirmative, the examiner should also 
discuss whether there is greater 
limitation of motion from pain on use or 
during flare-ups, or whether any other 
symptom, including weakness or 
incoordination, results in additional 
functional impairment.  This additional 
impairment, if any, should be noted in 
degrees.

As to the veteran's left (major) wrist 
disability, both X-rays and an MRI scan 
of the left wrist and left elbow should 
be accomplished.  If an MRI scan is not 
accomplished, the report should 
adequately explain the reasons therefore.  
The examiner is again requested, as to 
range of motion of the left wrist, if a 
goniometer (see 38 C.F.R. § 4.46) is not 
used, to adequately explain in the report 
the reasons therefore.  The examiner is 
also requested to provide findings as to 
grip strength.  The examiner should also 
discuss whether there is greater 
limitation of motion from pain on use or 
during flare-ups, or whether any other 
symptom, including weakness or 
incoordination, results in additional 
functional impairment.  This additional 
impairment, if any, should be noted in 
degrees.

As to the left elbow, if a disability is 
diagnosed, the examiner is requested, 
after the review of the claims file, as 
noted above, to render an opinion as to 
whether it is at least as likely as not 
that the disability is related either to 
the veteran's active duty service, or to 
her service-connected left wrist 
disability.  If the answer to this 
question is in the affirmative, the 
examiner is again requested, as to range 
of motion of the left wrist, if a 
goniometer (see 38 C.F.R. § 4.46) is not 
used, to adequately explain in the report 
the reasons therefore.  If the answer to 
the above question is in the affirmative, 
the examiner should also discuss whether 
there is greater limitation of motion 
from pain on use or during flare-ups, or 
whether any other symptom, including 
weakness or incoordination, results in 
additional functional impairment.  This 
additional impairment, if any, should be 
noted in degrees.

As to the right great toe, both X-rays 
and an MRI scan of the right great toe 
should be accomplished.  If an MRI scan 
is not accomplished, the report should 
adequately explain the reasons therefore.  
The examiner should also discuss whether 
any other symptom, including weakness or 
incoordination, results in additional 
functional impairment, and, if so, to 
fully explain this impairment.  If any 
other disability of the right great toe 
is diagnosed, the examiner should render 
an opinion as to whether it is at least 
as likely as not that this disability is 
caused by the veteran's service-connected 
residuals of a nondisplaced fracture of 
the proximal phalanx of the right great 
toe.  If any disability of the foot is 
diagnosed, the examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not that this 
disability is caused by the veteran's 
service-connected residuals of a 
nondisplaced fracture of the proximal 
phalanx of the right great toe.

5.  After completion of the above, the RO 
should review the examination report to 
determine if it is sufficient to properly 
adjudicate the veteran's claim for 
service connection for residuals of a 
right knee injury (and if appropriate, to 
rate that disability), and to rate the 
veteran's service-connected residuals of 
Galeazzi fracture of the left (major) 
wrist and residuals of a nondisplaced 
fracture of the proximal phalanx of the 
right great toe.  If not, the report 
should be returned as inadequate for 
adjudication or rating purposes.  See 38 
C.F.R. § 4.2; Bruce v. West, 11 Vet. App. 
405, 410 (1998); Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).

6.  The RO should then adjudicate the 
appealed service connection issue on the 
merits, and the increased rating claims, 
on the basis on all the evidence of 
record and all applicable statutes, 
regulations, and caselaw, including the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475.  If the 
determinations remain unfavorable to the 
veteran, she and her representative 
should be furnished an appropriate 
supplemental statement of the case (SSOC) 
and be afforded the applicable time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

 



